Buchanan, J.,
concurring. The defendant is sued as security of William, Christy, upon his bond 'of curatorship, for sums of money belonging to Joseph Plunkett, of whom plaintiffs are assignees ; which sums of money came into the hands of Christy, before the time at which, according to the latter’s answers to interrogatories, he was authorized by the heirs to take the affairs of the estate out of court. I, therefore, concur in the judgment, holding the security of Christy responsible for these moneys; although, had the time oí' the reception of the moneys by Christy been subsequent to this arrangement with the heirs, in my opinion, upon the authorities cited in the brief of counsel for defendant, the security upon the curator’s bond would not have been liable.